—Order, Supreme Court, New York County (Carol Huff, J.), entered July 21, 1995, which, inter alia, deemed this proceeding brought under Judiciary Law § 475 to be a plenary action for breach of contract, directed a reference to hear and report on the existence and terms of the alleged oral agreement to share attorneys’ fees, and ordered that an escrow account be *179established to allow payment to the parties’ respective clients, unanimously modified, on the law, to the extent of vacating so much of the order as directs a reference, and otherwise affirmed, without costs.
The court correctly perceived this dispute between attorneys over the sharing of contingency fees paid by their respective clients as sounding in contract, and properly converted the matter pursuant to CPLR 103 (c). However, whether there was an agreement to share attorneys’ fees, and, if so, its terms, are issues triable by a jury, and should not have been referred to a Special Referee (see, CPLR 4101; Graphic Offset Co. v Torre, 78 AD2d 788). We have considered respondent’s remaining contentions and find them to be without merit.
Concur — Rosenberger, J. P., Naxdelli, Wallach and Saxe, JJ.